Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/553,057 is presented for examination by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 as directed to the non-statutory subject matter of a computer program.  The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process, nor are they a combination of chemical compounds to be a composition of matter.  Processors can be interpreted as software in this technology area.  As such, they fail to fall within a statutory category. 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by USP Application Publication  2018/0114015 to Applicant Qatar.

As per claims 1, 10, and 18, Qatar teaches applying a first set of resource access permissions to a shared content object (0037, 0038, 44, and 47-55); 
establishing one or more context-aware access policies that govern user interactions over the shared content object 0037, 0038, 44, and 47-55); 
gathering one or more interaction attributes associated with a particular user interaction over the shared content object (0037, 0038, 44, 47-55, and 0075); 

overriding the first set of resource access permissions with the set of extensible access permissions (0055-0063 and 0105-0106).
As per claims 2, 11, and 19, Qatar teaches generating a response to the particular user interaction, the response being generated in accordance with the set of extensible access permissions (0055-0063 and 0105-0106).
As per claims 3, 12, and 20, Qatar teaches the response corresponds to at least one of, taking no action, allowing an interaction, allowing the interaction with a justification, or blocking the interaction (0055-0063 and 0105-0106).
As per claim 4 and 13, Qatar teaches at least a portion of the response is presented to a user at a user interface (0104).
As per claim 5 and 14, Qatar teaches the context-aware access policies comprise extensible permissions rules (0055-0063).
As per claim 6 and 15, Qatar teaches the extensible permissions rules are evaluated against at least a portion of the one or more interaction attributes to determine the set of extensible access permissions (0055-0063).
As per claim 7 and 16, Qatar teaches a context associated with the particular user interaction is characterized by one or more of the one or more interaction attributes (0055-0063 and 0105-0106).

As per claim 9 Qatar teaches at least one of the context-aware access policies are specified by a user at a user interface (0104).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
US 2015/0089575 teaches overriding global permissions with context specific permissions when applicable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431